Citation Nr: 0615649	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  02-03 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a scaphoid fracture of the right wrist.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served in the Army National Guard of Virginia, to 
include unverified dates of active duty for training, from 
January 1999 to January 2000.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2000 rating decision of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
September 2004, at which time the Board remanded the case for 
further action by the originating agency.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's residuals of a scaphoid fracture of the 
right wrist are manifested by limitation of motion; the wrist 
is not ankylosed.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the residuals of a scaphoid fracture of the right wrist 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.71a, Diagnostic Codes 5003, 5014, 5214, 5215 
(2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the claim was initially adjudicated 
before the enactment of the VCAA.  The record reflects that 
the originating agency provided the appellant with notice 
required under the VCAA by letter mailed in February 2004.  
Although the originating agency did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  Additionally, the veteran was provided a VCAA 
letter in March 2006, which contains more detailed 
information concerning the evidence necessary to establish 
his entitlement to a higher disability rating.  This letter 
also provided appropriate notice concerning the effective-
date element of the claim.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records, including records from the Social 
Security Administration.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

The Board notes that no additional evidence or information 
was received in response to the March 2006 letter.  The 
record reflects that following the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim on a de novo basis in 
December 2005.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Evidentiary Background

Service connection and a 10 percent disability rating for the 
residuals of a scaphoid fracture of the right wrist was 
granted by rating decision in November 2000.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Service medical records show that the veteran fractured the 
scaphoid bone of his right wrist during active duty for 
training as a member of the Army National Guard.

VA outpatient records show that the veteran has complained of 
swelling and weakness in his right wrist.  X-rays in October 
2000 showed a normal wrist with no fracture or dislocation.  
The veteran was provided a wrist splint in April 2001.  
Private clinical records dated in June and December 2000 note 
that the veteran's right wrist was tender with increased pain 
upon full extension.  

The veteran was afforded a VA examination in October 2000 in 
response to his claim for service connection for his 
residuals of a fractured right wrist.  The examination 
disclosed tenderness over the snuff box area of the hand, but 
the wrist itself was not tender.  The examiner noted that the 
wrist was not swollen and there was no crepitus.  
Dorsiflexion was measured to 60 degrees actively and 62 
degrees passively, and after fatiguing, to 68 degrees with 
complaints of pain throughout.  Palmar flexion was measured 
to 70 degrees actively, and to 72 degrees passively after 
fatiguing.  The veteran had a normal grip and grasp and equal 
strength bilaterally.  The diagnosis was a navicualar 
fractured wrist with some weakness and chronic pain.

The veteran underwent a second VA examination in October 
2001.  The examiner found that the veteran was right-handed.  
The veteran complained of pain, weakness, stiffness, and 
swelling of his right wrist, in addition to instability, 
locking, and fatigability.  The veteran stated that he 
experienced no dislocation or subluxation.  Examination of 
the wrist revealed no swelling, no deformity, and no 
crepitus, although tenderness was noted.  Dorsiflexion was 
measured to 27 degrees actively, 30 degrees passively, and 55 
degrees after fatiguing.  Palmar flexion was 48 degrees 
actively, 50 degrees passively, and 55 degrees after 
fatiguing.  Radial deviation was measured to 15 degrees 
actively, and to 18 degrees passively and after fatiguing.  
Ulnar deviation was measured to 24 degrees actively, and 27 
degrees passively and after fatiguing.  The veteran 
complained of pain during all range of motion measurements.  
X-rays showed no fracture and no significant abnormality.  
The diagnosis was residuals of right wrist injury with 
physical examination normal except for some pain on motion.  
There was no evidence of tendinitis.  

The veteran's most recent VA examination was conducted in 
August 2002, following surgery to remove a ganglion cyst at 
the scaphoid lunate area of his right wrist.  Again, the 
veteran reported weakness, stiffness, swelling, instability, 
locking, and fatigability.  While the veteran did not 
describe specifically experiencing flare-ups, he did state 
that weather and using his wrist made his pain worse.  The 
veteran denied experiencing dislocation or subluxation.  The 
examiner noted that the veteran was experiencing a small area 
of numbness on his right hand, but attributed this to his 
cyst-removal surgery and stated it was common with minor 
surgery.  Upon examination, the wrist was found to be tender.  
Dorsiflexion was measured to 44 degrees actively, 46 degrees 
passively, and to 50 degrees after fatiguing.  Palmar flexion 
was measured to 44 degrees actively and to 46 degrees 
passively and after fatiguing.  Radial deviation was measured 
to 18 degrees actively and to 20 degrees passively and after 
fatiguing.  Ulnar deviation was measured to 40 degrees 
actively, passively, and after fatiguing.  All range of 
motion measurements elicited pain.  X-rays of the right wrist 
were completely normal and the examiner concluded that the 
veteran's scaphoid bone had completely healed.

Also of record is a September 2002 letter from the veteran's 
surgeon at the Salem VA Medical Center stating that the 
veteran's wrist and hand are permanently impaired as a result 
of his active duty wrist fracture.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's residuals of a right wrist fracture have been 
evaluated as 10 percent disabling by analogy under Diagnostic 
Code 5014 for osteomalacia.  See 38 C.F.R. §§ 4.20, 4.71a 
(2005).  Under that code, the disability is rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Limitation of motion of the wrist is rated under Diagnostic 
Code 5215, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Dorsiflexion of the wrist to 70 degrees is considered 
full and palmar flexion to 80 degrees is considered full.  
See 38 C.F.R. § 4.71, Plate I.  

A 30 percent evaluation may be assigned for favorable 
ankylosis of the major wrist in 20 degrees to 30 degrees 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2005) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2005) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2005) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


Analysis

As set forth above, the evidence shows that the veteran has 
some limitation of motion of the right wrist.  The veteran is 
currently in receipt of the maximum evaluation authorized for 
limitation of motion of a wrist without ankylosis.  While the 
veteran's surgeon has stated that the wrist is permanently 
impaired, he has not indicated that the wrist is ankylosed.  
In fact, it is clear from the medical evidence that the 
veteran retains substantial useful motion of the wrist.  In 
addition, although the veteran's surgeon has said that the 
veteran has right hand impairment due to the wrist fracture, 
he has not identified that impairment.  The record does 
reflect that the veteran has some impairment of the right 
hand related to excision of a ganglion cyst, but the veteran 
has been denied service connection for the postoperative 
residuals of the ganglion cyst so impairment associated with 
that disability is not for consideration in the evaluation of 
the service-connected disability.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for veteran's right wrist disability.  
Consideration has been given to assigning a staged rating; 
however, at no time during the initial rating period has the 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered the benefit-of-the-doubt 
rule but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.


ORDER


Entitlement to an initial rating in excess of 10 percent for 
residuals of a scaphoid fracture of the right wrist is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


